40 91 (Rev si Belid al -03168 Document 1 Filed on 12/30/19 in TXSD Page 1of2

int

 

United States District Court

. SOUTHERN DISTRICT OF | TEXAS
McALLEN DIVISION

UNITED STATE -
| An ES OF AMERICA GRIMINAL COMPLAINT

 

 

Roel Cruz PRINCIPAL | - United States Case. Numbers. .
YOB: 1992 M-19-3\6% -M

"(Name and Address of Defendant)

1, the’ undersigned complainant being duly sworn state the following is true and correct to the best of my

 

knowledge and belief. On or about December 26,2019 - in ‘Starr County, in ~ -
the _ Southern District of Texas . defendants(s) did,

(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that Conrado Sanchez-Martinez, citizen of Guatemala, and Sandra’
Milena Chavez-Montano, citizen of Colombia, along with one (1) other undocumented.alien, for a total of three
_(3), who had entered the United States in violation of law, did knowingly transport, or move or attempted ‘to
’ transport said aliens in furtherance of such violation of law within.the United States, that is, from: a location —
“near Rio Grande City, Texas to the point of arrest near Rio Grande City, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) | - FELONY

I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is ; based on the ~~
following facts: Ct

On December 26, 2019, Border Patrol Agents received camera activations in Rio Grande City, Texas, i in an area
well known for alien and narcotic smuggling. The images: displayed several suspected illegal ; aliens traveling
away from the Rio Grande River.. .

_ A Border Patrol Agent operating a nearby camera, scanned the area near the activation and subsequently
. observed several people board a white Sport Utility Vehicle (SUV). The camera operator relayed his -
. observations to mobile agents in the area and advised them of the SUVs direction of travel. —

| declare under penalty of perjury that the statements in this complaint are true and correct. Executed on December 28,
. 2019,

_ SEE ATTACHED
Continued on the attached sheet and made a part of this complaint: [xlYes . | No
: Submitted by reliable electronic means, sworn to and .
attested to telephonically per Fed. R. Cr. P, 4.1, and . So /S/ Julio C. Pefia- -

 

P robable cause found on: Signature of Complainant

 

 

 

   

 

 

Julio C. Pefia Border Patrol Agent ___
Printed Name of Complainant ,
- December 28, 2019 - 2-5 3 _at McAllen, Texas
_ Date”; 7 ity and State
Juan F. Alanis ; _ U.S. Magistrate Judge

   

Name and Title of Judicial Officer " Signature of Judicial Officer
Case 7:19-mj-03168 Document 1. Filed on 12/30/19 in TXSD Page 2of2 |
UNITED STATES DISTRICT COURT. CO
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- 3\0d-M.
RE:.  —- Roel Cruz

CONTINUATION:

A nearby Border Patro] Agent responded and observed a white SUV traveling in the opposite direction. The
agent proceeded to travel behind the white SUV and observed it turn into a parking lot. As the agent turned
into the parking lot, the white SUV was attempting to depart the parking lot, stopping in front of the agent.
Immediately thereafter, several people where observed exiting t the white SUV and running in different
directions.

- The white SUV then proceeded to depart the parking lot. The agent then followed the SUV and activated
his emergency equipment. The SUV failed to yield to the agent and eventually came to a stop in a
convenience store parking fot. The driver of the SUV, later identified as Roel Cruz, a United States Citizen,
exited the SUV with his hands up and was detained by the agent.

Simultaneously, agents responded to the parking lot where the suspected illegal aliens exited the SUV and
located three (3) subjects. Agents conducted an immigration inspection on the subjects and determined they
were illegally present in the United States.

All four (4) Subjects were placed under arrest and transported to the Rio Grande City Border Patrol Station
for processing.

Principal Sworn Statement:

Roel Cruz, a United States Citizen, was advised of his Miranda Rights, Stated he understood his Rights, and
agreed to provide a sworn statement.

Cruz claimed he was contacted by someone who asked him to pick up some people as a favor. Cruz
indicated that he did not know the people he picked up where illegally present in the United States.

Material Witnesses Statements:

Conrado Sanchez-Martinez, a.citizen of Guatemala, and. Sandra Milena Chavez-Montano, acitizenof _ -
Colombia, were advised of their Miranda Rights. They stated they understood their Rights, and agreed to
provide a sworn statement.

Sanchez claimed his brother made his smuggling arrangements and paid an unknown amount to have him

- smuggled into the United States. Sanchez crossed-the Rio Grande River on a raft with five (5) other people
including a foot guide. The foot guide guided thern shortly and informed them that they will be contacted
when the person arrived to pick them up. The guide added that the person would be driving a white vehicle.
Once the white vehicle arrived, the driver of the vehicle instructed them to get in and Sanchez sat in the rear
seat, behind the driver. The vehicle traveled for a short distance before the driver told them to get out... ..

‘Sanchez identified Roel Cruz, through a photo lineup, as the person who picked them up.

_ Chavez claimed she made her smuggling arrangements and refused to answer how much she paid. Chavez
stated she crossed the river on a raft with-four (4) people. Chavez stated that, once in the United States, the .

- guide told them where to wait for the pickup vehicle. Chavez described the vehicle as a white SUV. Once
the white vehicle arrived, Chavez boarded the vehicle and'sat in the rear seat, behind the passenger seat.

: Chavez identified Roel Cruz, through a photo lineup, as the person who recovered them.

Page 2
